Motion for a stay dismissed, having become academic by virtue of the decision of the Supreme Court, New York County, dated September 8, 1960, vacating the judgment appealed from and directing a trial of the issues. Motion to dispense with printing dismissed, having become academic by virtue of the decision of the Supreme Court, New York County, dated September 8, 1960, vacating the judgment appealed from and directing a trial of the issues. Motion to dismiss appeal dismissed, having become academic by virtue of the decision of the Supreme Court, New York County, dated September 8, 1960, vacating the judgment appealed from and directing a trial of the issues.